November 20, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                         DENISE YVETTE POPE, Appellant

NO. 14-12-00647-CV                         V.

      CYNTHIA LEONA SMITH AND DENRICK TYRONNE POPE, Appellees
                  ________________________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on June 7, 2012. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellant, Denise Yvette Pope.
      We further order this decision certified below for observance.